Case 1:15-cv-07236-ERK-RML Document 260-2 Filed 08/10/21 Page 1 of 5 PageID #: 14536




                    APPENDIX “B”
Case 1:15-cv-07236-ERK-RML Document 260-2 Filed 08/10/21 Page 2 of 5 PageID #: 14537




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
   GOVERNMENT EMPLOYEES INSURANCE CO.,
   GEICO INDEMNITY CO., GEICO GENERAL                                          Docket No.:
   INSURANCE COMPANY and GEICO                                                 15-cv-7236 (ERK)(RML)
   CASUALTY CO.,

                                        Plaintiffs,

                        -against-

    BRUCE JACOBSON, D.C., et al.,

                                           Defendants.
    - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


                             PLAINTIFFS PROPOSED VOIR DIRE QUESTIONS


   1.        Do you know anyone who is employed by GEICO?

                  a. If so, how long have you known them and what is your understanding of what they
                     do for the Company.


   2.        Do you know or are you familiar with any of the Defendants in this case, including the
             individuals and the companies?

                  a. If so, how long have you known or been familiar with them and what type of
                     relationship (if any) do you have with any of them.

   3.        Do you know or are you familiar with any of the locations that I have identified to you?

                  a. If so, under what circumstances did the location become known to you?

   4.        Without telling us your address, can you tell us what neighborhood or town you live in and
             for how long?

   5.        What kind of work do you currently do and for how long?

             a.        If you are retired or not currently working, what was the last type of work that you
                       did and for how long?

   6.        Have you ever done any freelance/consulting work?
Case 1:15-cv-07236-ERK-RML Document 260-2 Filed 08/10/21 Page 3 of 5 PageID #: 14538




              a. If so, what type and for how long?

   7.    What was the highest level of school that you reached?

         a.      Do you have any degrees?
         b.      If so, from where and in what?

   8.    Are you married?

         a.      If so, what kind of work does/did your spouse do?

   9.    Do you have children?

         a.      If so, what do they do for a living?

   10.   Have you or anyone in your family ever worked for an insurance company?

         a.      If so, for which insurance Company, for how long and in what capacity.

   11.   Have you or anyone in your family ever worked in the healthcare industry, either as a
         licensed professional (physicians, chiropractors, nurses), or in some other capacity (e.g.
         billing or administration)?

              a. If so, for whom, for how long and in what capacity?

   12.   Have you or any member of your family ever been treated by a chiropractor?

              a. If so, what type of care was provided to you or your family member and for how
                 long?


   13.   Do you have any friends or acquaintances who are chiropractors?

              a. If so, have they ever shared with you any information that would relate the care
                 they provide to people or what they are paid for their services.

   14.   Do you have any general thoughts or opinions about chiropractors and the services that
         they provide?

   15.   What are your hobbies and interests? What do you like to do in your spare time?

   16.   Do you often read any newspapers or magazines, or visit any particular websites?

              a. If so, what do you typically read and/or which websites do you view?

   17.   Do you watch any particular television shows?
Case 1:15-cv-07236-ERK-RML Document 260-2 Filed 08/10/21 Page 4 of 5 PageID #: 14539




            a. If so, which ones?

   18.   Do you belong to any organizations (e.g., unions, community groups, etc…)?

            a. If so, which ones and for how long?

   19.   Are you a licensed driver?

   20.   Have you ever been in an automobile accident?

            a. If so, when and what generally were the circumstances?
            b. Did you make a claim to an insurance company seeking medical benefits?
            c. What was the outcome of the claim?

   21.   Have you or any member of your family ever had any difficulty with an insurance claim
         that has made?

            a. If so, when and what generally were the circumstances?

   22.   Do you have any general thoughts or opinions about insurance companies and the services
         that they provide?

   23.   The plaintiffs in this case are the GEICO insurance companies.

            a. Are you insured by GEICO? If so, for how long?
            b. Have you ever interacted with GEICO in any way?              If so, what were the
               circumstances?

   24.   Have you ever been involved in a lawsuit, as a party, witness, or juror? What were the
         circumstances of the case?

   25.   More specifically, have you or any member of your family ever been a plaintiff or a
         defendant in a personal injury action or a plaintiff in a lawsuit against an insurance
         company? If so, how did it end?

   26.   Have you ever experienced a bad outcome as a result of being treated by a chiropractor
         and/or physician?

   27.   Do you have any opinions as to the amount that health care professionals charge for their
         services? If so, what are they?

   28.   Have you or anyone in your family ever declared bankruptcy?

   29.   The plaintiffs are insurance companies. Under the law, insurance companies are entitled to
         be treated the same as anyone else and are entitled to be treated the same as a private
         individual. Would you have any difficulty in accepting that principle?
Case 1:15-cv-07236-ERK-RML Document 260-2 Filed 08/10/21 Page 5 of 5 PageID #: 14540




   30.   If a plaintiff, whether a corporation or an individual, proves its case, would you have any
         problem in returning a verdict in favor of the plaintiff even if you felt sympathetic for the
         defendant or disagreed with the law?

   31.   Would you have any problem awarding a company a large amount of money in damages
         if the company proves its case?

   32.   Is there anything else that might be a factor in your ability to be fair and impartial in this
         case based upon what you have learned?


   Dated: August 10, 2021
          Uniondale, New York

                                                RIVKIN RADLER LLP

                                                By:    /s/ Max Gershenoff
                                                       Max Gershenoff, Esq.
                                                       Steven Henesy, Esq.
                                                       Sean Gorton, Esq.
                                                926 RXR Plaza
                                                Uniondale, New York 11556
                                                (516) 357-3000

                                                Counsel for Plaintiffs Government Employees
                                                Insurance Company, GEICO Indemnity Company,
                                                GEICO General Insurance Company and GEICO
                                                Casualty Company
